Exhibit 1 HACKENSACK, NJ,January 20, 2009 – First Real Estate Investment Trust (“FREIT”) announced its operating results for the year and three months ended October 31, 2008. The results of operations for the year and three months are not necessarily indicative of future operating results. Unless otherwise indicated, per share amounts relate to diluted earnings per share. Results of Operations: Fiscal Years Ended October 31, 2008 and 2007 Year Ended Three Months Ended October 31, October 31, 2008 2007 2008 2007 (in thousands, except per share amounts) Real estate revenues: Commercial properties $ 23,149 $ 22,112 $ 6,049 $ 5,502 Residential properties 19,191 18,626 4,856 4,740 Total real estate revenues 42,340 40,738 10,905 10,242 Operating expenses: Real estate operations 16,996 16,673 4,376 4,128 General and administrative 1,542 1,543 397 266 Depreciation 5,622 5,311 1,536 1,339 Total operating expenses 24,160 23,527 6,309 5,733 Operating income 18,180 17,211 4,596 4,509 Investment income 554 634 117 252 Financing costs (11,557 ) (11,897 ) (2,863 ) (2,798 ) Minority interest in earnings of subsidiaries (1,138 ) (626 ) (370 ) (240 ) Distribution to certain minority interests - (150 ) - - Income from continuing operations 6,039 5,172 1,480 1,723 Income from discontinued operations - 3,771 - - Net income $ 6,039 $ 8,943 $ 1,480 $ 1,723 Basic earnings per share: Continuing operations $ 0.88 $ 0.76 $ 0.21 $ 0.26 Discontinued operations $ - $ 0.56 $ - $ - Net income $ 0.88 $ 1.32 $ 0.21 $ 0.26 Diluted earnings per share: Continuing operations $ 0.88 $ 0.74 $ 0.21 $ 0.25 Discontinued operations $ - $ 0.55 $ - $ - Net income $ 0.88 $ 1.29 $ 0.21 $ 0.25 Weighted average shares outstanding: Basic 6,835 6,753 6,938 6,756 Diluted 6,835 6,916 6,938 6,919 Real Estate revenue for the year ended October 31, 2008 (“Fiscal 2008”) increased 3.9% to $42,340,000 compared to $40,738,000 for the year ended October 31, 2007 (“Fiscal 2007”). Real Estate revenue for the three months ended October 31, 2008 (“Current Quarter”) increased 6.5% to $10,905,000 compared to $10,242,000 for the three months ended October 31, 2007 (“Prior Year’s Quarter”). The increase in real estate revenues and operating income for Fiscal 2008 and the Current Quarter is primarily attributable to higher expense reimbursements at our commercial properties, and higher average occupancy levels at The Boulders, which reached stabilized occupancy during the forth quarter of Fiscal Income from continuing operations increased to $6,039,000 ($.88 per share) for Fiscal 2008 compared to $5,172,000 ($.74 per share) for Fiscal 2007. Funds From Operations (“FFO”) increased to $11,320,000 ($1.66 per share) for Fiscal 2008 from $9,479,000 ($1.37 per share) for Fiscal 2007. 1 For the Current Quarter income from continuing operations was $1,480,000 ($.21 per share) compared to $1,723,000 ($.25 per share) for the Prior Year’s Quarter. The reduction was principally attributable to one-time interest charges, distributions to certain minority interests (charged against income) and depreciation for completed construction at our Damascus Center in Damascus, MD. FFO for the Current Quarter increased to $2,950,000 ($.43 per share) from $2,590,000 ($.37 per share) for the Prior Year’s Quarter. Net income for Fiscal 2007 was higher than Fiscal 2008 principally because of the sale during Fiscal 2007 of our Lakewood Apartments in Lakewood, NJ, which was classified as income from discontinued operations. We are pleased with the operations of our properties during Fiscal 2008, and with the overall operating results of FREIT. The global economic and financial crisis, however, gives us concern as we move forward, and has affected, and will continue to affect FREIT in a number of ways: Residential Properties: While the occupancy at our residential properties remains high, we are beginning to experience resistance to rent increases, rent concessions, a higher turnover and higher than usual incidences of late or defaulted monthly rental payments.We expect this trend to continue through 2009 and result in residential revenues to be flat or slightly lower than during fiscal 2008. Commercial Properties: Because of reduced consumer spending, tenants are experiencing lower profitability, and some are requesting rent reductions, or lower renewal option rents.To date we have experienced little tenant fall-out. However, we expect to see a fall out of some smaller tenants, and if the recession is prolonged, some larger tenants.We expect re-leasing of any vacated space to take longer and, generally, at lower rents that reflect current economic conditions. Again, we expect revenues at our commercial properties to be flat or slightly lower during fiscal 2009 than during fiscal Development Projects:We continue to pursue the completion of the development and construction activities started at our Damascus Shopping Center in Damascus, MD. Due to the present state of the economy and limited financing available, no date has been set for start of construction at FREIT’s Rotunda project in Baltimore, MD, and its South Brunswick, NJ project. Operating Cash Flow and Dividend Distributions: FREIT’s cash position remains strong. We expect that cash provided by operating activities will be adequate to cover mandatory debt service payments, necessary capital improvements and dividends necessary to retain qualification as a REIT. Additionally, FREIT has embarked on an extraordinary program to reduce operating expenses across the board to increase cash flow. Because of the current economic crisis, FREIT’s Board of Trustees elected to reduce fiscal 2008 dividends to $1.20 per share from $1.30 per share payable for fiscal 2007. Additionally, it is FREIT’s intention to maintain its quarterly dividend at $.30 per share until the economic climate indicates a change is appropriate. SEE SUPPLEMENTAL DATA DETAILS BELOW The statements in this report that relate to future earnings or performance are forward-looking. Actual results might differ materially and be adversely affected by such factors as longer than anticipated lease-up periods or the inability of tenants to pay increased rents. Additional information about these factors is contained in the Trust’s filings with the SEC including the Trust’s most recent filed report on Form 10-K. First Real Estate Investment Trustis a publicly traded (over-the-counter – symbol FREVS) REIT organized in 1961. It has approximately $242 million (historical cost basis) of assets. Its portfolio of residential and commercial properties extends from Eastern L.I. to Maryland, with the largest concentration in Northern New Jersey. For additional information contact Shareholder Relations at (201) 488-6400 Visit us on the web at:www.freitnj.com 2 SUPPLEMENTAL DATA: SEGMENT INFORMATION The following tables set forth comparative operating data for FREIT’s real estate segments: For the Year Ended October 31: Commercial Residential Combined Year Ended Year Ended Year Ended October 31, Increase (Decrease) October 31, Increase (Decrease) October 31, 2008 2007 $ % 2008 2007 $ % 2008 2007 ($ in thousands) ($ in thousands) ($ in thousands) Rental income $ 17,238 $ 16,692 $ 546 3.3 % $ 18,978 $ 18,333 $ 645 3.5 % $ 36,216 $ 35,025 Reimbursements 5,370 4,639 731 15.8 % - - - 5,370 4,639 Other 208 182 26 14.3 % 213 293 (80 ) -27.3 % 421 475 Total revenue 22,816 21,513 1,303 6.1 % 19,191 18,626 565 3.0 % 42,007 40,139 Operating expenses 8,817 8,621 196 2.3 % 8,179 8,052 127 1.6 % 16,996 16,673 Net operating income $ 13,999 $ 12,892 $ 1,107 8.6 % $ 11,012 $ 10,574 $ 438 4.1 % 25,011 23,466 Average Occupancy % 89.8 % 90.3 % -0.5 % 94.8 % 95.0 % -0.2 % Reconciliation to consolidated net income: Deferred rents - straight lining 237 298 Amortization of acquired leases 96 301 Net investment income 554 634 General and administrative expenses (1,542 ) (1,543 ) Depreciation (5,622 ) (5,311 ) Financing costs (11,557 ) (11,897 ) Distributions to certain minority interests - (150 ) Minority interest (1,138 ) (626 ) Income from continuing operations 6,039 5,172 Income from discontinued operations - 3,771 Net income $ 6,039 $ 8,943 For the Three Months Ended October 31: Commercial Residential Combined Three Months Ended Three Months Ended Three Months Ended October 31, Increase (Decrease) October 31, Increase (Decrease) October 31, 2008 2007 $ % 2008 2007 $ % 2008 2007 ($ in thousands) ($ in thousands) ($ in thousands) Rental income $ 4,432 $ 4,238 $ 194 4.6 % $ 4,803 $ 4,719 $ 84 1.8 % $ 9,235 $ 8,957 Reimbursements 1,438 1,038 400 38.5 % - - - 1,438 1,038 Other 58 39 19 48.7 % 53 21 32 152.4 % 111 60 Total revenue 5,928 5,315 613 11.5 % 4,856 4,740 116 2.4 % 10,784 10,055 Operating expenses 2,377 2,196 181 8.2 % 1,999 1,932 67 3.5 % 4,376 4,128 Net operating income $ 3,551 $ 3,119 $ 432 13.9 % $ 2,857 $ 2,808 $ 49 1.7 % 6,408 5,927 Reconciliation to consolidated net income: Deferred rents - straight lining 97 112 Amortization of acquired leases 24 75 Net investment income 117 252 General and administrative expenses (397 ) (266 ) Depreciation (1,536 ) (1,339 ) Financing costs (2,863 ) (2,798 ) Minority interest (370 ) (240 ) Income from continuing operations 1,480 1,723 Income from discontinued operations - - Net income $ 1,480 $ 1,723 The above tables detail the comparative net operating income (“NOI”) for FREIT’s Commercial and Residential Segments, and reconciles the combined NOI to consolidated Net Income. NOI is based on operating revenue and expenses directly associated with the operations of the real estate properties, but excludes deferred rents (straight lining), lease amortization, depreciation and financing costs. FREIT assesses and measures segment operating results based on NOI. NOI is not a measure of operating results or cash flow as measured by generally accepted accounting principles, and is not necessarily indicative of cash available to fund cash needs and should not be considered an alternative to cash flows as a measure of liquidity. 3 COMMERCIAL SEGMENT The commercial segment contained ten (10) separate properties during Fiscal 2008 and Fiscal 2007. Seven are multi-tenanted retail or office centers, and one is a single tenanted store. In addition, FREIT owns land in Rockaway, NJ and Rochelle Park, NJ from which it receives monthly rental income. As indicated in the Segment Information tables, revenue from FREIT’s commercial segment for Fiscal 2008 and the Current Quarter increased $1.3 million (6.1%) and $613,000 (11.5%), respectively, over the comparable prior year’s periods.
